Name: Commission Regulation (EC) NoÃ 283/2008 of 27 March 2008 replacing Annex I to Council Regulation (EC) NoÃ 673/2005 establishing additional customs duties on imports of certain products originating in the United States of America
 Type: Regulation
 Subject Matter: tariff policy;  EU finance;  trade;  America;  international trade
 Date Published: nan

 28.3.2008 EN Official Journal of the European Union L 86/19 COMMISSION REGULATION (EC) No 283/2008 of 27 March 2008 replacing Annex I to Council Regulation (EC) No 673/2005 establishing additional customs duties on imports of certain products originating in the United States of America THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 673/2005 of 25 April 2005 establishing additional customs duties on imports of certain products originating in the United States of America (1), and in particular Article 3 thereof, Whereas: (1) As a result of the United States failure to bring the Continued Dumping and Subsidy Offset Act (CDSOA) in compliance with its obligations under the WTO agreements, Regulation (EC) No 673/2005 imposed a 15 % ad valorem additional customs duty on imports of certain products originating in the United States of America as from 1 May 2005. In conformity with the WTO authorisation to suspend the application of concessions to the United States, the Commission shall adjust the level of suspension annually to the level of nullification or impairment caused by the CDSOA to the Community at that time. (2) The CDSOA disbursements for the most recent year for which data are available relate to the distribution of anti-dumping and countervailing duties collected during the Fiscal Year 2007 (1 October 2006 to 30 September 2007). On the basis of the data published by the United States Customs and Border Protection, the level of nullification or impairment caused to the Community is calculated at USD 33,38 million. (3) Since the level of nullification or impairment and consequently of suspension has decreased, the last 30 products of the list in Annex I to Regulation (EC) No 673/2005 should be removed from the list in Annex I to that Regulation. (4) The effect of a 15 % ad valorem additional import duty on imports from the United States of the products in the amended Annex I represents, over one year, a value of trade that does not exceed USD 33,38 million. (5) To make sure that there are no delays in the customs clearance of goods removed from the scope of the 15 % ad valorem additional import duty, this Regulation should enter into force on the day of its publication. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee on trade retaliation, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 673/2005 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 May 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 2008. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 110, 30.4.2005, p. 1. Regulation as last amended by Commission Regulation (EC) No 409/2007 (OJ L 100, 17.4.2007, p. 16). ANNEX ANNEX I The products on which additional duties are to apply are identified by their eight-digit CN codes. The description of products classified under these codes can be found in Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1) as amended by Regulation (EC) No 493/2005 (2). 0710 40 00 4803 00 31 4818 30 00 4818 50 00 4820 10 50 4820 10 90 4820 30 00 4820 50 00 4820 90 00 6103 43 00 6104 63 00 6203 43 11 6203 43 19 6203 43 90 6204 63 11 6204 63 18 6204 63 90 6204 69 18 6204 69 90 6301 30 10 6301 30 90 6301 40 10 6301 40 90 8467 21 99 8705 10 00 9003 19 30 9009 11 00 9009 12 00 (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 82, 31.3.2005, p. 1.